         Case 1:20-cr-00047-RP Document 281 Filed 02/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,       )
               Plaintiff,       )
                                )
v.                              )                      CRIMINAL NO. A-20-CR-047-RP
                                )
MARIA TERESA BENITEZ-UGARTE ET AL.
              Defendants.

                           MOTION TO UNSEAL INDICTMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now the United States of America, by and through the United States Attorney for

the Western District of Texas, and respectfully requests that the Court Unseal the Government=s

Indictment and associated documents filed in the above-styled cause number for all eighteen

Defendants.



                                                  Respectfully submitted,

                                                  ASHLEY C. HOFF
                                                  UNITED STATES ATTORNEY

                                            By:


                                                  Mark H. Marshall
                                                  Assistant United States Attorney
                                                  903 San Jacinto Blvd. Suite 334
                                                  Austin, Texas 78701
                                                  Ph: (512) 916-5858
                                                  State Bar No. 13032500
         Case 1:20-cr-00047-RP Document 281 Filed 02/24/21 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,       )
               Plaintiff,       )
                                )
v.                              )                    CRIMINAL NO. A-20-CR-047-RP
                                )
MARIA TERESA BENITEZ-UGARTE ET AL.
              Defendants.

                                           ORDER

       Came on to be considered United States Motion to Unseal Government=s Indictment and

associated documents filed in the above-styled cause number for all eighteen Defendants and the

Court having considered said motion, hereby

       ORDERS that United States' Motion to Unseal Government=s Indictment, and associated

documents be GRANTED with respect to all defendants.



ENTERED this              day of February 2021.




                                               UNITED STATES MAGISTRATE JUDGE
